In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-052 CV

____________________


IN THE INTEREST OF L.Z., A CHILD




On Appeal from the 260th District Court
Orange County, Texas

Trial Cause No. D-010108-D




MEMORANDUM OPINION (1)

 In this suit affecting the parent-child relationship, the trial court appointed Jeanette
Mahoney and Demetria Salter as joint managing conservators of L.Z., a minor.  Mahoney
was appointed primary joint managing conservator, and Salter appealed. 
  	The appeal was submitted on the clerk's record alone because the appellant was not
entitled to a free reporter's record and failed to make payment arrangements for the
reporter's record.  See Tex. R. App. P. 37.3(a)(1),(c).  On October 28, 2003, we notified
the parties that the appeal would be advanced without oral argument. See Tex. R. App. P.
39.9.  The appeal was submitted without briefs because the appellant failed to file her brief
by the September 12, 2003, due date.  See Tex. R. App. P. 38.8(a)(2). The appellant did
not request an extension of time to file the brief.  See Tex. R. App. P. 38.6(d).  
	We have reviewed the record for fundamental error, and find none.  The judgment
of the trial court is affirmed.
	AFFIRMED.
									PER CURIAM

Submitted on November 18, 2003
Opinion Delivered December 4, 2003
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1.   Tex. R. App. P. 47.4.